Exhibit 10.7

 

TXU Corp.

 

2005 Executive Severance Plan

and

Summary Plan Description

 

INTRODUCTION

 

This document constitutes the TXU Corp. 2005 Executive Severance Plan, effective
May 20, 2005 (the “Executive Severance Plan” or the “Plan”), as well as the
Summary Plan Description for the Executive Severance Plan.

 

The principal purpose of the Executive Severance Plan is to provide certain
benefits, described herein, to eligible executive management personnel of the
Company and its subsidiaries upon their termination of employment in accordance
with the terms and subject to the conditions set forth herein.

 

The Company expressly reserves the right at any time, and from time to time, for
any reason in the Company’s sole discretion, to change, modify, alter or amend
this Plan in any respect and to terminate this Plan in full. All provisions of
this Plan relating to other employee benefit plans of the Company, or any of the
Company’s affiliates, are expressly limited by the provisions of such other
employee benefit plans. The provisions of this Plan may not grant or create any
rights other than as expressly provided for under such other employee benefit
plans.

 

KEY TERMS

 

Agreement and Release:    A legal document prepared by the Company which must be
signed and dated as a condition to participating in the Plan. COBRA:    The
Consolidated Omnibus Reconciliation Act of 1985, which sets forth certain
requirements regarding continued health coverage. COBRA Rate:    The required
premium for coverage under COBRA. Code:    The Internal Revenue Code of 1986, as
amended. Company:    TXU Corp., a Texas corporation. ERISA:    The Employee
Retirement Income Security Act of 1974, as amended. Leadership Team:    An
internal designation by the Company of certain key management personnel.
Generally, members of the Leadership Team are comprised of elected officers of
the Company and its subsidiaries with a title of Vice President and above.
Determinations as to the individuals comprising the Leadership Team from time to
time, and at any particular time, will be made by the Company in its sole and
absolute discretion.

 

1



--------------------------------------------------------------------------------

Participating Companies:    The Company, and each of its direct and indirect
wholly-owned United States subsidiary entities participate in the Plan. Plan
Administrator:    TXU Business Services Company. Retirement Plan:    The TXU
Retirement Plan, as amended, or any successor plan. Senior Leadership Team:   
The Chief Executive Officer of the Company and his direct reports, as determined
in accordance with the Company’s internal organizational structure. Term:    The
period beginning on May 20, 2005 and ending at the time that this Plan is
terminated by action of the Compensation Committee of the Board of Directors of
the Company.

 

Eligibility to Participate In the Plan

 

  •   Who is eligible to participate in the Plan?

 

You are eligible to participate in the Executive Severance Plan, and are
referred to herein as a “Participant”, only if: (1) immediately prior to the
time of your termination, you are designated by the Company as a member of its
Leadership Team; (2) a Participating Company terminates your employment during
the Term of this Executive Severance Plan involuntarily for reason(s) other
than: (a) Cause (as defined herein); (b) participation in the TXU Long-Term
Disability Income Plan, or any successor plan; or (c) in connection with a
transaction of any kind involving the Company or any of its affiliates if you
are offered employment with an acquiring, succeeding or other entity involved in
or related to such transaction; (3) you are not eligible for severance benefits
under any other plan or program of a Participating Company, or pursuant to an
employment or other agreement with a Participating Company; and (4) you agree to
all of the terms and conditions of this Executive Severance Plan, including the
signing of the Agreement and Release in the form provided by the Company.

 

Notwithstanding any other provision of this Plan, in the event of a Change in
Control of the Company (as defined in the Executive TXU Change in Control
Policy), severance benefits for Eligible Executives under the Executive TXU
Change in Control Policy will be provided under the terms of such policy and not
this Plan. In this connection, it is the intent of the Company that employees
not be eligible for duplicate severance benefits under multiple plans.

 

Upon notification by the Company of your eligibility for this Executive
Severance Plan, you will have a period of forty-five (45) days to consider
whether you wish to participate and receive the benefits provided for herein. In
order to participate in this Plan, you must sign and date the Agreement and
Release, and provide the completed Agreement and Release to the Company’s
representative or department designated in the Agreement and Release within such
forty-five (45) day period.

 

2



--------------------------------------------------------------------------------

  •   If I elect to participate, will I have a chance to reconsider my decision
to participate in this Executive Severance Plan?

 

Yes, you will have a period of seven (7) days following the date you sign the
Agreement and Release to revoke your acceptance of this Executive Severance Plan
(the “Revocation Period”). To effectively revoke, you must deliver or mail a
written statement to the Company’s Human Resources Department, c/o
                    , within this Revocation Period notifying the Company of
your decision. If you effectively revoke, the Agreement and Release will no
longer be in effect and you will not be entitled to receive the severance
benefits.

 

  •   What is considered to be a for “Cause” termination for purposes of this
Executive Severance Plan?

 

You will not be eligible for benefits under this Executive Severance Plan if
your termination is for Cause. For purposes of this Executive Severance Plan,
“Cause” means any one or more of the following: (a) a Participant’s breach of
fiduciary duty to the Company or its shareholders; (b) a Participant’s gross
negligence; (c) a Participant’s misconduct resulting in material economic harm
to the Company; (d) a Participant’s indictment or plea of nolo contendere or
guilty for a felony or other crime involving fraud theft, embezzlement or moral
turpitude; (e) a Participant’s misappropriation of a material business
opportunity of the Company; (f) a Participant’s breach of the Company’s Code of
Conduct or an express employment policy or rule of the Company governing
employee conduct; or (g) a Participant’s continued failure to perform the tasks,
duties and responsibilities he/she is called upon to perform from time to time,
as determined in the reasonable business judgment of the Company.

 

Benefits Available Under this Executive Severance Plan

 

  •   What benefits will I receive if I participate in this Executive Severance
Plan?

 

A Participant who is covered under this Executive Severance Plan will receive
the following benefits:

 

  1. Severance Payment

 

Participants in this Executive Severance Plan will receive a one-time lump sum
cash severance payment in an amount equal to: (i) a multiple of the
Participant’s annualized base salary, such multiple to be based on the
Participant’s position with the Company immediately prior to the termination as
set forth in the following chart plus (ii) the Participant’s target annual
incentive award for the year of the termination, prorated for the portion of the
year prior to such termination.

 

3



--------------------------------------------------------------------------------

Position

--------------------------------------------------------------------------------

   Multiple of Base Salary


--------------------------------------------------------------------------------

Chief Executive Officer

   3x

Member of Senior Leadership Team

   2x

Member of Leadership Team

   1x

 

The severance payment will be made as soon as reasonably practical following the
Participant’s timely execution of the Agreement and Release and the expiration
of the Revocation Period; provided that, if the Participant is a “key employee”
within the meaning of Code Section 409A, the severance payment will be made as
soon as reasonably practical following the expiration of six months from the
date of Participant’s termination (subject to the Participant having timely
signed the Agreement and Release). The severance payment will be subject to all
applicable tax withholdings and will also be reduced by the amount of any
obligations which the Participant owes to the Company. Such obligations may
include, but not be limited to, some or all of the following:

 

  (1) The entire balance, if any, owed under the Company’s appliance purchase
plan, energy conservation program or employee relocation plan; and

 

  (2) Any amounts owed on Company issued or sponsored travel or credit cards or
any other expenses or payments for which the Company should be reimbursed.

 

  2. Health Care Benefits

 

Participants who, under the terms and conditions of the applicable health care
plans covering them immediately prior to their severance, are eligible for
retiree health care coverage will be able to participate in, and receive, such
retiree health care coverage subject to the terms and conditions of the relevant
health care plan documents as they may be amended (or terminated) from time to
time. Participants who are not eligible for, or who do not choose coverage
under, the Company’s retiree health care coverage, will be eligible for
continued health care coverage under the Company’s health care plans for the
period set forth in the following chart. The required contribution by the
Participant for such continued coverage will be the applicable employee rate,
unless and until the Participant becomes eligible for coverage for a particular
type of benefit through employment with another employer, at which time the
required contribution for continuing such benefit coverage hereunder shall be
the applicable COBRA rate for such benefit. The period of continued health care
coverage provided for herein shall run concurrently with the Participant’s
available COBRA coverage period.

 

4



--------------------------------------------------------------------------------

Position

--------------------------------------------------------------------------------

  

Period of Continued

Health Care Coverage

--------------------------------------------------------------------------------

Chief Executive Officer

   3 Years

Member of Senior Leadership Team

   2 Years

Member of Leadership Team

   1 Year

 

  3. Outplacement Assistance

 

Participants will be eligible for outplacement services at the Company’s expense
performed by an independent executive outplacement consulting firm selected by
the Company, for up to the period set forth in the following chart:

 

Position

--------------------------------------------------------------------------------

   Period of Outplacement Services


--------------------------------------------------------------------------------

Chief Executive Officer

   2 Years

Member of Senior Leadership Team

   18 Months

Member of Leadership Team

   1 Year

 

  4. Final Pay Check and Vacation

 

Participants will receive their final paycheck, as well as pay for vacation, if
any, pursuant to the Company’s standard payroll and/or vacation policy.

 

  5. Other Benefit Plans

 

Participants will receive any vested, accrued benefits to which they have become
entitled under any of the Company’s employee benefit plans covering the
Participant in accordance with and subject to the respective provisions of such
employee benefit plans as they may be amended from time to time.

 

  6. Non-Raiding

 

For a period of one (1) year after a termination contemplated in this Plan,
Participants shall not solicit, recruit, induce, encourage or in any way cause
any employee, consultant or contractor then engaged by any Participating Company
to terminate his/her employment or contractual relationship with the
Participating Company.

 

ADMINISTRATIVE INFORMATION

 

Filing a Claim for Benefits Under the Executive Severance Plan

 

Claims for benefits under this Executive Severance Plan should be made in
writing to the Company, in care of the Company’s Benefits Director of Total
Rewards, 1601 Bryan Street, Dallas, Texas 75201. If your claim is denied, a
written or electronic notification of the denial normally will be sent to you
within 90 days of receipt of your claim. The notice will explain:

 

  •   The reasons for the denial,

 

5



--------------------------------------------------------------------------------

  •   The provisions of this Executive Severance Plan on which it is based,

 

  •   Any additional material or information needed to make the claim acceptable
and the reason it is necessary, and

 

  •   The review procedures and the time limits applicable to such procedures,
including a statement that you may have the right to bring a civil action under
Section 502(a) of ERISA following review of the denial.

 

  •   If special circumstances require additional time for processing of the
claim, this initial review period may be extended for up to an additional ninety
(90) days. If an extension is necessary, you will be notified of that fact in
writing prior to the expiration of the initial ninety (90)-day review period.
The extension notice which you receive will:

 

  •   Explain what special circumstances make an extension necessary, and

 

  •   Indicate the date a final decision is expected to be made.

 

If no response of any kind is received within 90 days of receipt of a claim, or
by the end of an extension period, you should consider the claim denied. If a
claim is denied and you wish to bring a civil action, you or your beneficiary
must:

 

  •   Submit a written request to the Company, in care of the Company’s Director
of Total Rewards, 1601 Bryan Street, Dallas, Texas 75201, for an appeal of the
denial, within 60 days of receipt of notice of the denial,

 

  •   Review and receive copies, upon request, or all documents, records, and
other information relevant to the claim; and

 

  •   Submit written comments, documents, records and other information relating
to the claim.

 

A decision on the denial will normally be made within sixty (60) days after a
request for a review is received. The Company will send you written or
electronic notification of the decision. If you lose on appeal, the notice will
include the specific reasons for the decision and references to the provisions
of the Plan on which it is based. The notice will also include a statement that
you are entitled to receive, upon request and free of charge, access to copies
of all documents, records and other information relevant to the claim and a
statement that you may have the right to bring a civil action under Section
502(a) of ERISA.

 

If special circumstances require an extension of the review period, the time for
making a final decision may be extended to an additional sixty (60) days. You
will be notified of the extension prior to the expiration of the initial sixty
(60)-day review period. The extension notice will explain what special
circumstances make an extension necessary and indicate the date a final decision
is expected to be made. .

 

6



--------------------------------------------------------------------------------

If you do not file a claim for benefits according to the above procedures or if
you do not appeal an adverse initial decision, the Company may assert that you
have waived any claim for benefits whether asserted in subsequent litigation or
otherwise.

 

Plan Sponsor and Plan Administrator

 

The Executive Severance Plan, is considered an employee welfare severance plan
under ERISA and is part of the TXU Welfare Benefit Plan. It is sponsored by TXU
Corp. The Plan Administrator is TXU Business Services Company, 1601 Bryan
Street, Dallas, Texas 75201, whose telephone number is (214) 812-4600.

 

The Plan Administrator and its designees, to the extent so designated, are
responsible for the administration of the Executive Severance Plan and each has
all such powers, authority and discretion as may be necessary to implement and
carry out the provisions of the Executive Severance Plan and to interpret and
construe all of the terms, provisions and limitations of the Executive Severance
Plan. Such power, authority and discretion include, but are not limited to, the
power, authority and discretion to: (a) determine all questions regarding
eligibility to participate in the Executive Severance Plan, as well as all
questions regarding the status of particular employees and others in relation to
the Executive Severance Plan; (b) determine all questions regarding eligibility
to receive benefits under the Executive Severance Plan, the date of commencement
and termination of the payment of benefits and the amount of benefits; (c)
interpret and construe all terms, provisions and limitations of the Executive
Severance Plan, including without limitation, any and all doubtful, disputed or
ambiguous provisions; (d) evaluate the compliance by Participants of their
obligations and responsibilities under the Executive Severance Plan; and (e)
promulgate binding rules for the administration and implementation of the
Executive Severance Plan. Such decision made by the Plan Administrator and its
designees are to be final and binding on all parties. No benefits are payable
under this Plan unless approved by the Plan Administrator.

 

Plan Identification

 

Each of your benefit plans are filed with the United States Department of Labor
under two numbers: the Employer Identification Number (EIN) and the Plan Number
(PN). The EIN for all TXU Corp. benefit plans is 75-0705930. The Executive
Severance Plan is part of the TXU Welfare Benefit Plan and its plan number is
            .

 

Plan Year

 

Records for the Plan are kept on a calendar-year basis.

 

Agent for Service of Legal Process

 

Any service of legal process about the Executive Severance Plan should be
delivered to Eric Peterson, Executive Vice President and General Counsel, TXU
Corp., 1601 Bryan Street, Dallas, Texas 75201.

 

Employee Retirement Income Security Act

 

As a Participant in the Executive Severance Plan, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA). ERISA provides that all plan participants shall be entitled to:

 

  •   Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites and union halls, all documents governing
the Executive Severance Plan, including a copy of the latest annual report (Form
5500 Series), if required to have been filed by the Executive Severance Plan
with the U.S. Department of Labor.

 

7



--------------------------------------------------------------------------------

  •   Obtain, upon written request to the Executive Severance Plan
Administrator, copies of documents governing the operation of the Executive
Severance Plan. The Plan Administrator may make a reasonable charge for the
copies.

 

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

 

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report,
if required to have been filed, from the Plan and do not receive them within 30
days, you may file suit in a Federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or Federal court. If it should happen that you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees (for example, if it finds your claim is
frivolous).

 

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

 

8